FINAL JUDGMENT
For the reasons stated in the Opinions dated April 25, 1984, 584 F.Supp. 1245, December 31, 1984, and August 12, 1985, 616 F.Supp. 906, it is ORDERED:
I.
Judgment for defendant American Home Assurance Company.
II.
Judgment for plaintiff Mario DePalo against defendants Pacific Indemnity Company, Certain Underwriters at Lloyds of London, and International Surplus Lines Insurance Company in the following amounts:
*175a. Fees and expenses incurred in connection with the Massachusetts and New York securities fraud actions $17,684.99
b. Interest at 12% on item a. from September 16,1975, to date of judgment, August 28,1985 $20,760.99
c. Fees and expenses incurred in connection with the New Jersey action, H. Rosenblum, Inc. v. Jack F. Adler, et al. v. Giant Stores Corp., et al., Superior Court of New Jersey, Law Division, Bergen County, Docket No. L-5968-74 $ 2,841.00
d. Interest at 12% on item c. from March 6, 1985, to date of judgment, August 28,1985 $ 162.51
e. Fees and expenses incurred in connection with this action after December 31,1984 $ 6,066.13
Judgment for plaintiff Alfred H. Bloom against defendants Pacific Indemnity Company, Certain Underwriters at Lloyds of London, and International Surplus Lines Insurance Company in the following amounts:
a. Fees and expenses incurred in connection with the Massachusetts and New York securities fraud actions $35,774.69
b. Interest at 12% on item a. from September 16, 1975, to date of judgment, August 28, 1985 $41,997.42
c. Fees and expenses incurred in connection with the New Jersey action, H. Rosenblum, Inc. u Jack F. Adler, et al. v. Giant Stores Corp., et al., Superior Court of New Jersey, Law Division, Bergen County, Docket No. L-5968-74 $ 4,414.75
d. Interest at 12% on item e. from March 6, 1985, to date of judgment, August 28, 1985 $ 252.60
e. Fees and expenses incurred in connection with this action after December 31,1984 $ 8,812.00
Judgment for Touche Ross & Co. against defendants Pacific Indemnity Company, Certain Underwriters at Lloyds of London, and International Surplus Lines Insurance Company in the following amounts:
a. Amount agreed to as part of settlement agreement of March 14,1985 $200,000.00
b. Interest at 12% on item a. from March 29, 1985, to date of judgment, August 28,1985 $ 10,000.00
Touche Ross & Co. and the above defendants shall execute and exchange forthwith all settlement documents called for under the agreement of March 14, 1985.
Defendants Pacific Indemnity Company, Certain Underwriters at Lloyds of London, and International Surplus Lines Insurance Company shall reimburse plaintiffs for all fees and expenses reasonably incurred in this action and in connection with the Massachusetts, New York, and New Jersey actions, as to which no adjudication has been made in this action and as to which demand for payment is hereafter made. After the date of judgment, defendants shall discharge their obligation to plaintiffs under the insurance policies either by providing plaintiffs with a defense in the Massachusetts, New York, New Jersey, and New Hampshire actions or by paying the costs associated with plaintiffs’ defense in those actions. Defendants shall pay any future fees and expenses on a monthly basis as they become due.
Touche Ross & Co. is enjoined from proceeding to effect collection on any judgments against Mario DePalo and Alfred H. Bloom in the following two actions: H. Rosenblum, Inc. v. Jack F. Adler, et al. v. Giant Stores Corp., et al., Superior Court of New Jersey, Law Division, Bergen County, Docket No. L-5968-74; and Treisman, et al. v. Brophey, et al., Superior Court of New Hampshire, Docket No. C-76-3-104; however, Touche Ross & Co. is not enjoined from obtaining judgments against Mario DePalo and Alfred H. Bloom in the aforesaid actions.
Under the insurance policies of defendants Pacific Indemnity Company, Certain Underwriters at Lloyds of London, and International Surplus Lines Insurance Company, Mario DePalo and Alfred H. Bloom are entitled to coverage in the actions entitled H. Rosenblum, Inc. v. Jack F. Adler, et al. v. Giant Stores Corp., et al., Superior Court of New Jersey, Law Division, Bergen County, Docket No. L-5968-74, and Treisman, et al. v. Brophey, et al., Superi- *176or Court of New Hampshire, Docket No. C-76-3-104, and in any other action, as to any claims related to and arising out of the false financial statements in the registration statement of Giant Stores Corp. filed in connection with Giant’s issuance of stock in 1972.
III.
All other claims, counterclaims, cross-claims, and third-party claims are dismissed. Post-judgment interest shall be computed at the rate of 8.18% per annum.